United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                      F I L E D
                                                                                        June 27, 2007
                        IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk


                                           No. 06-60877
                                         Summary Calendar


THAKOR RAMESH

                                Petitioner

       v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                                Respondent

                                           --------------------
                                Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A73 757 285
                                           --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

       Thakor Ramesh** petitions for review of a final order of the

Board of Immigration Appeals (BIA) affirming an Immigration

Judge’s (IJ) denial of Ramesh’s motion to reopen his deportation

proceedings.           In 1995, Ramesh was ordered deported in absentia

after he failed to appear for a hearing.                         Ramesh argues that he



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       **
            Mr. Ramesh asserts that his true name is Chetan Rajendrabhai Patel. Blue brief, 2.
                            No. 06-60877
                                 -2-

did not receive notice of the hearing where he was ordered

deported in absentia and that the lack of notice caused his

deportation proceeding to violate principles of due process.

The Government contends that Ramesh’s due process argument is

barred from judicial review because he failed to raise it before

the BIA.

     An alien’s failure to exhaust an issue before the BIA is

a jurisdictional bar to judicial consideration of the issue;

however, the exhaustion requirement does not apply to claims of

due process violations, except to the extent that such claims

involve procedural errors that are correctable by the BIA.     Wang

v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001); Roy v. Ashcroft,

389 F.3d 132, 137 (5th Cir. 2004).

     As Ramesh’s claim does not involve a procedural error,

we have jurisdiction to review his due process argument.     Roy,

389 F.3d at 137.   Our review of the record and the briefs makes

it clear that the lack of notification occurred solely because

Ramesh gave a false name to immigration authorities; thus, no

due process violation occurred.   See United States v. Estrada-

Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995).   The BIA’s

affirmance of the IJ’s determination that Ramesh was at fault

for his failure to receive notice of the deportation hearing is

supported by substantial evidence and is not arbitrary or without

foundation.   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.

2001); Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006).
                   No. 06-60877
                        -3-

PETITION DENIED.